DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The most pertinent piece of prior art is Timm et al., (U.S. Pat. 9,011,471). Timm teaches a similar forceps (Figs. 1-3) wherein the upper housing component and the lower housing component are releasably couplable with one another (see Figs. 2 and 3). McGaffigan (U.S. Pat. 6,514,247) is another piece of relevant prior art. McGaffigan teaches a similar surgical instrument (Figs. 1-2) comprising an upper housing component and lower housing component that are releasably couplable at the proximal ends. Lastly, Worrell (U.S. PGPub. No. 2014/0276736) is another piece of relevant prior art that teaches a similar forceps configuration comprising a similar handle assembly. Although Worrell teaches some of the limitations regarding the longitudinally-extending recess, Worrell fails to cure all of the deficiencies of the prior art (see Final Rejection mailed 02/08/2022 for further details regarding Worrell and allowability). 
Although the prior art teaches a similar forceps, the prior art fails to teach all of the limitations of, or render obvious, the claimed drive assembly, “including a drive bar slidably disposed within the shaft and coupled to the end effector assembly at a distal end of the drive bar such that translation of the drive bar relative to the shaft moves the first and second jaw members between the spaced-apart and approximated positions… a handle assembly including a movable handle, the movable handle coupled to the lower housing component and movable relative thereto between a first position and a second position, the handle assembly including an extension member extending from the movable handle, a linkage member, a floating pivot pivotably coupling the extension member with the linkage member, and a transverse pin arranged in the linkage member, wherein the transverse pin is arranged in the longitudinally- extending recess formed in the proximal end portion of the lower housing component, the longitudinally-extending recess configured to allow longitudinal translation of the transverse pin therein… wherein the upper housing component and the lower housing component are releasably couplable with one another and wherein coupling of the upper housing component and the lower housing component with one another operably couples the linkage member of the handle with the drive bar such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions, and wherein the proximal end portion of the upper housing component is releasably couplable with the proximal end portion of the lower housing component, and when the upper housing component and the lower housing component are releasably couplable with one another, the bottom surface of the first contact plate is in contact with the upper surface of the second contact plate to electrically connect the upper housing component with the lower housing component, wherein the drive assembly further includes a mandrel coupled to the drive bar, the mandrel defining a slot, and wherein, upon coupling of the first and second portions with one another, the transverse pin of the handle assembly is received within the slot of the mandrel such that moving the movable handle between the first and second positions moves the jaw members between the spaced-apart and approximated positions” in combination with the other limitations of independent claim 1. 
The Examiner has failed to find any other references which alone or in any fair combination would disclose, fairly suggest, or make obvious each and every limitation set forth in independent claim 1.  Accordingly, claims 3, 6 and 8-12 are allowed due to their dependency on independent claim 1. 
Claims 1, 3, 6 and 8-12 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A DEDOULIS whose telephone number is (571)272-2459. The examiner can normally be reached M-F, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.D./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794